Per Curiam
The charge in this case is grand larceny. The property alleged to have been stolen is an automobile. The verdict- was guilty as charged with recommendation of *553mercy of the court. By writ of error tbe judgment adjudging guilt and imposing sentence is here for review.
Because of tbe inconclusive character of tbe proof, errors assigned in tbe admission of evidence respecting other similar offenses alleged to have been committed by tbe defendant and comments of counsel on behalf of tbe State during tbe trial regarding such alleged crimes cannot be considered as harmless errors, and it is considered that justice demands another trial of tbe case when a recurrence of such errors are improbable.
Eeversed.
Browne, C. J., and Taylor, Whitfield, Ellis and West, J. J., concur.